1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   ) Case No. 1:21-cr-00167-DAD
                                                 )
10           Plaintiff,                          ) APPLICATION AND ORDER
                                                 ) APPOINTING COUNSEL
11   vs.                                         )
                                                 )
12   ERIK ACEVEDO-CRUZ,                          )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15          Defendant, Erik Acevedo-Cruz, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of counsel.
17
            Mr. Acevedo-Cruz submits the attached Financial Affidavit as evidence of his inability to
18
     retain counsel. On July 7, 2021, a Petition for Violation of Probation was filed and an initial
19
     appearance is scheduled on July 13, 2021.
20
21          After reviewing his Financial Affidavit it is respectfully recommended that counsel be

22   promptly appointed to represent Mr. Acevedo-Cruz on his pending violation petition.

23
            DATED: July 12, 2021                           _/s/ Eric V. Kersten
24
                                                           ERIC V. KERSTEN
25                                                         Assistant Federal Defender
                                                           Branch Chief, Fresno Office
26
27
28
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    July 12, 2021                               /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
